DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has canceled Claims 8-20 pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.
Examiner notes that it appears that pending Claim 37, however, is not draw to the elected embodiment of Figures 2-4, and rather is directed to the non-elected embodiment of Figure 8C.  Clarification is required, however, Claim 37 is being treated as withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 21-25, 29-31, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slade et al., U.S. Patent Publication 2004/0089450, hereinafter referred to as Slade.
Regarding Claim 1, Slade discloses a tool for manipulating a target with combustion products from a propellant, the tool comprising:
A housing defining a chamber (including gas generator 14, pressure vessel 16, and nozzle assembly 16; Figure 1, Paragraph 0046);
A propellant source located within the chamber (as part of at least the gas generating system; Paragraph 0046);
An ignition mechanism for igniting the propellant at the propellant source and starting the gas generation (Paragraphs 0022, 0067);
At least one chamber outlet for combustion products for the propellant source (as seen in Figure 1, the internal path terminates at nozzle outlets 36; Paragraph 0047);
Wherein the chamber is formed of at least two parts that are movable one relative to the other, to reveal the chamber outlets (as seen in Figure 1, the rupture disc element 31 is configured to break upon receiving gas generated pressure to open communication to the nozzle outlets (Paragraphs 0046, 0047);
Wherein the tool is configured to automatically open the chamber outlets from a closed (i.e. isolated) condition following ignition of the propellant at the propellant source (as the increase in pressure in the internal volume of the tool is generated, it reaches a breaking point; Paragraph 0046).
Regarding Claim 6, Slade further discloses that each chamber outlet defines a nozzle for directing combustion products at a target, and wherein each outlet is configured for fitting one of a range of nozzle components (in so far as the elements themselves are defined as nozzle outlets, wherein the nozzle inserts may be cut to a desired dimension or angle; Paragraphs 0046, 0047).
Regarding Claim 21, Slade further discloses that the automatic movement of the housing parts following ignition is achieved by the pressure generated by the combustion products overcoming a clamping force (holding element 31 in place) that holds the tow chamber housing parts together (Paragraph 0046).
Regarding Claim 22, Slade further discloses that the at least two parts of the housing each have a sealing edge that defines an opening into a cavity that constitutes part of the chamber when the tool is assembled for use (in so far as element 31 provides a pressure seal for containing fluid isolated from the nozzle portion; Paragraph 0046).
Regarding Claim 23, Slade further discloses that that element 31 forms an end having a sealing edge (as seen in Figure 1, the rupture disc element forms a fluid seal around the edges of the lower end of the housing) and the upper chamber has a corresponding sealing edge that defines an opening into a cavity that constitutes part or all of the chamber when the tool is assembled for use (as seen in Figure 1, at least upper portions 14 and 16 form fluidly sealed portions so as to contain the expanding gas).
Regarding Claim 24, Slade further discloses that the sealing edge of the two parts of the chamber housing are circumferential (in so far as they seal around the perimeter of the tool body) and a seal is clamped between them (in so far as the portions of the housing are assembled together to form a  continual seal, it is noted that a more specific recitation of the clamping structure and/or the seal formed would likely be sufficient to overcome the above interpretation).
Regarding Claim 25, Slade further discloses that the two parts of the housing are mounted to a shaft configured to allow one part to be moved towards/away from the other along the shaft (as seen in Figure 1, the tool body includes multiple segment elements including the chamber in which element 31 is mounted such that the rupture disc can be moved/broken).
Regarding Claim 29, Slade further discloses that the housing part (31) is held at a position along the shaft by a stop (perimeter of the disc) until the pressure generated by combustion products overcomes the stop, thereby allowing the housing part to move along the shaft (in the absence of a more structural recitation of the stop, a broad interpretation is being applied; Paragraphs 0046, 0047).
Regarding Claim 30, Slade further discloses that the two housings elements are clamped together by means of an outer or an inner coupling (in so far as the segments of the housing are all connected together as seen in Figure 1, in the absence of more specific structural recitations of the coupling structures, the generic features which affix the housing portions together are seen as reading on the claim).
Regarding Claim 31, Slade further discloses that the coupling is circumferential around the outside of the housing (as seen in Figure 1, at least the outer circumference of each segment which connects in line forms a circumferential coupling).
Regarding Claim 48, Slade discloses a method for manipulating a target with combustion products from a propellant, the method comprising:
  a)  Providing a tool comprising:
	A housing defining a chamber (including gas generator 14, pressure vessel 16, and nozzle assembly 16; Figure 1, Paragraph 0046);
A propellant source located within the chamber (as part of at least the gas generating system; Paragraph 0046);
An ignition mechanism for igniting the propellant at the propellant source and starting the gas generation (Paragraphs 0022, 0067);
At least one chamber outlet for combustion products for the propellant source (as seen in Figure 1, the internal path terminates at nozzle outlets 36; Paragraph 0047);
Wherein the tool is configured to automatically open the chamber outlets from a closed (i.e. isolated) condition following ignition of the propellant at the propellant source (as the increase in pressure in the internal volume of the tool is generated, it reaches a breaking point; Paragraph 0046);
	b)  locating the tool in proximity to the target (as seen in Figure 1, the tool may be located at a point adjacent a formation 50);
	c)  Igniting propellant with the ignition mechanism (Paragraphs 0020, 0022, 0067).
Allowable Subject Matter
Claims 26-28, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Braithwaite et al., U.S. Patent Publication 2015/0275642, teaches the use of a downhole propellant charge which includes selectively breaking sealing portions which move when the combustion process releases high pressure gas.
Drury et al., U.S. Patent 6,702,009, teaches the use of a select fire downhole tool which uses ignited propellant structures and selective pressure release valve structures.
Mohaupt, U.S. Patent 3,422,760, teaches the use of a sacrificial pressure cap for a tool which includes an ignited propellant chamber.
Stehle, U.S. Patent Publication 2012/0138302, teaches the use of a downhole propellant carrier which includes multiple configurations for the guided selected release of the ignited propellant gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676